                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

JEWELL EVETTE JONES, et al.,

       Plaintiffs,                                  Case No. 3:18-cv-37

vs.

MONTGOMERY COUNTY DEPARTMENT
OF JOBS AND FAMILY SERVICES, et al.,                District Judge Walter H. Rice
                                                    Magistrate Judge Michael J. Newman
      Defendant.
______________________________________________________________________________

       ORDER AND ENTRY: (1) GRANTING DEFENDANTS’ MOTION FOR A
     SCHEDULING CONFERENCE (DOC. 52); (2) SETTING THIS CASE FOR A
   SCHEUDLING CONFERENCE ON DECEMBER 19, 2019 AT 11:00 AM; AND (3)
   ORDERING PRO SE PLAINTIFFS TO SHOW CAUSE AS TO WHY THIS CASE
          SHOULD NOT BE DISMISSED FOR FAILURE TO PROSECUTE
______________________________________________________________________________

       On October 28, 2019, the undersigned issued an Order directing that the parties confer and

file on or before December 2, 2019 an amended Rule 26(f) report for the Court’s consideration.

Doc. 50. On December 2, 2019, Defendants filed an amended Rule 26(f) report indicating that

pro se Plaintiffs did not confer with counsel for Defendants as required by the Court’s Order,

despite efforts by Defendants’ counsel to communicate with them. Doc. 51 at PageID 752; see

also doc. 52 at PageID 757. Defendants also jointly filed a motion requesting that the Court set a

scheduling conference with the parties. Doc. 52.

       For good cause shown, the undersigned GRANTS Defendants’ joint motion for a

scheduling conference and sets such conference for December 19, 2019 at 11:00 am. Counsel

and pro se parties shall call 1-888-278-0296, enter access code 2725365, security code 123456,

and wait for the Court to join the conference. The parties are ADVISED that their failure to

participate in the scheduling conference on December 19th may result in appropriate sanctions
including, but not limited to, dismissal of this action or the entry of a default judgment. In the

absence of extraordinary circumstances, the undersigned anticipates adopting the litigation dates

proposed by Defendants in their amended Rule 26(f) report. Doc. 51.

        With regard to pro se Plaintiffs’ failure to confer with counsel for Defendants ordered by

the Court, pro se Plaintiffs are ORDERED to SHOW CAUSE in writing and on or before

December 18, 2019, as to why this case should not be dismissed for failure to prosecute.1

        IT IS SO ORDERED.


Date:    December 3, 2019                                 s/ Michael J. Newman
                                                          Michael J. Newman
                                                          United States Magistrate Judge




        1
          Notably, pro se Plaintiffs were advised in the Court’s previous Order that their failure to comply
with such Order “may result in appropriate sanctions including, but not limited to, dismissal of this
action[.]” Doc. 50 at PageID 751.

                                                     2
